Case 7:20-cv-00413-GEC-PMS Document 10 Filed 08/21/20 Page 1 of 1 Pageid#: 42


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


  EARL BOXLEY,                                       Civil Action No. 7:20-cv-00413
       Plaintiff,
                                                     MEMORANDUM OPINION
  v.
                                                     By: Glen E. Conrad
  ROCKINGHAM COUNTY JAIL,                            Senior United States District Judge
  HARRISONBURG,
      Defendant(s),


         Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

 By order entered July 16, 2020, the court directed plaintiff to submit within 20 days from the

 date of the order a statement of assets, an inmate account form, and a certified copy of plaintiff’s

 trust fund account statement for the six-month period immediately preceding the filing of the

 complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

 was confined during that six-month period. Plaintiff was advised that a failure to comply would

 result in dismissal of this action without prejudice.

         More than 20 days have elapsed, and plaintiff has failed to comply with the described

 conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

 from the active docket of the court. Plaintiff may refile the claims in a separate action once

 plaintiff is prepared to comply with the noted conditions.

         The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to plaintiff.
                      21st day of August, 2020.
         ENTER: This _____



                                                __________________________________
                                                      Senior United States District Judge
